 CAMCO, INCORPORATED203DETERMINATION OF THE DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings, theNational Labor Relations Board hereby makes the following deter-mination of the dispute.Employees engaged as sheet metal workers are entitled to performthe work of installing interior and exterior porcelain enamel panel-ing and related work at gasoline service stations constructed byLusterliteCorporation in Sacramento, California, and Tacoma,Washington.Camco, IncorporatedandInternational Association of Machin-ists,District Lodge 37,AFL-CIO.Cases Nos. 23-CA-1754 and23-CA-1784.February 23, 1965DECISION AND ORDEROn October 6, 1964, Trial Examiner William J. Brown issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.The Trial Examiner alsofound that the Respondent had not engaged in certain otheralleged unfair practices and recommended dismissal thereof.There-after, the Respondent and the General Counsel filed exceptions totheTrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board has consideredthe Trial Examiner's Decision, the exceptions and briefs, and theentire record in this proceeding, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, exceptas noted herein.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (3) and (1) of the Act by discharging employeeJay Hughes.Contrary to the Trial Examiner, however, we findthat the Respondent's discharges of employees Homer Stone, CharlesGreer, andWarren Young were similarly violative of the Act.151 NLRB No. 25. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 13, 1964, the Union notified the Respondent bytelegram that it was conducting an organizing campaign amongthe Respondent's production and maintenance employees and namedHughes, Stone, and Greer as members of the Union's organizingcommittee.On March 9 the Respondent was notified that Younghad been added to the organizing committee.The Respondentposted both telegrams on the plant's bulletin board.BetweenFebruary 24 and April 24, all four employees named in the tele-grams were discharged.Hughes was the first to be discharged.He was terminated aftersigning a written reprimand which criticized his failure to signa scrap ticket for a piece of material he had spoiled.Upon dis-charge,Hughes was told by the Respondent that his signatureon the reprimand had cost him his job. The discharges of Stone,Greer, and Young soon followed.Having learned of Hughes'experience after signing a reprimand, they refused to sign repri-mands which were critical of their work.According to the Respond-ent, they were terminated because of their refusals to sign thereprimands.As to all four employees, we find that the dischargeswere attributable to their union activities.For the reasons detailed in his Decision, the Trial Examinerfound Hughes' discharge to have been unlawful.This conclusion isclearly supported by such factors as the timing and precipitatenature of his discharge, which occurred within 2 weeks of theUnion's notification to the Respondent that Hughes was a memberof the organizing committee; the prior satisfactory job performanceof this employee, as shown by commendations and wage increases ;and the Respondent's hostility to the Union, as manifested by itsantiunion speeches to assemblages of plant employees and itsprior unfair labor practices.'Stone, Greer, and Young refused to sign the written reprimandson the ground that they were issued because of their activitiesin behalf of the Union, each of them fearing a reprisal similar tothat suffered by Hughes after he had signed a reprimand.Therecord demonstrates that Stone, Greer, and Young had reasonablecause to believe that the Respondent was intent upon such reprisal.Thus, the reprimand which Stone refused to sign pertained to hiswork performance on an unusual rush job, on which, contraryto plant custom, no night-shift employee was assigned for follow-upwork, and the materials which were machined by Stone wereimmediately upon completion sent to another department to bei 140 NLRB 361, wherein the Respondent was found guilty of independent Section 8 (a) (1)activity and of having unlawfully discharged 11 of its employees.On January 11, 1965,Case No. 21301, the U.S. Court of Appeals for the Fifth Circuit enforced this matter, ex-cept as to two discharged employees [340 F. 2d 803]. CAMCO, INCORPORATED205checked for defects, an unprecedented procedure.Just 2 daysearlier, Stone was asked to, and did, sign a reprimand for allegedexcessive absences and tardiness.Although it was customary togive an employee oral warning prior to a written reprimand, thisreprimand was issued without such warning and most of theabsences, which occurred in 1963, were due to hospitalization andX-ray tests and were not the subject of any prior criticism.Greer refused to sign a reprimand which criticized him forexcessive scrap which resulted while operating a machine specificallyassigned to him by Foreman Alexander.On an earlier occasion,Greer had been told by the same foreman not to use this machinefor the particular operation because of its unsatisfactory perform-ance.As appears in the Trial Examiner's Decision, the attitudeof Greer's foreman changed following the Respondent's receipt ofthe Union's telegram naming Greer as a member of the organizingcommittee, and "there are some solid indications of disparate treat-ment."Significantly, on the basis of scrap reports issued priortoGreer's activity in behalf of the Union, Greer was commendedby Foreman Alexander for having achieved the second best recordof all the automatic lathe operators.The reprimand which Young refused to sign charged him withscrapping a piece of material, and referred to an earlier similaroffense for which he was given a 2-day layoff.Young was alsosubjected to harassment by Foreman Alexander after the Respondentwas notified of his union activity.Thereafter, he was assignedunusually large amounts of more difficult work and was discouragedfrom calling inspectors to check his work while it was on themachine, which other machine operators were permitted to do.Young's name did not appear on the January and February 1964scrap reports, an indication of his efficiency on the job before theMarch 9 notification to the Respondent of his membership on theorganizing committee.The refusals of Stone, Greer, and Young to sign reprimands,which the Respondent apparently considered as acts of insubordina-tion warranting discharge, could not seriously have interfered withtheRespondent's reprimand procedure, as the reprimands couldhave been issued and recorded despite the employees' unwilling-ness to sign them.Considering also the prior satisfactory workperformances of these employees who had been rewarded withmerit pay increases, the timing of their discharge, and the Respond-ent'smanifested union animus, we are convinced that Stone, Greer,and Young were given a Hobson's choice when offered the alterna-tive of signing the reprimands or terminating their employment.The record persuades us that the Respondent was determined to 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDrid itself of the chief union adherents and these employees'signatures to the reprimands would no more have saved their jobsthan did Hughes' signing of his reprimand.We conclude thatHughes, Stone, Greer, and Young were discharged by the Respond-ent because of their leading roles in the Union's organizingcampaign, in violation of Section 8(a) (3) and (1) of the Act.Accordingly, Stone, Greer, and Young are entitled to be reinstatedwith backpay together with interest, precisely as recommendedby the Trial Examiner with regard to Hughes.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that Respondent, Camco,Incorporated,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner'sRecommended Order, with the following modifications :1.Paragraph 2(a) shall be modified by substituting the followingparagraph :"Offer to Jay Hughes, Homer Stone, Charles Greer, and WarrenYoung immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole for any loss ofpay each may have suffered by reason of the Respondent's discrimina-tion against them, in the manner set forth in the Trial Examiner'sDecision and in this Decision and Order."2.Add the following as paragraph 2(b), renumbering succeed-ing paragraphs accordingly :"(b)Notify the above-named employees if presently serving intheArmed Forces of the United States of their right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces."3.Amend the second indented paragraph in the notice attachedto the Trial Examiner's Decision to read:WE WILL offer Jay Hughes, Homer Stone, Charles Greer,and Warren Young, immediate and full reinstatement to theirformer or equivalent positions, without prejudice to theirseniority or other rights and privileges, and with backpay.4.The note below the signature line in the Appendix attachedto the Trial Examiner's Decision is amended to read :WE WILL notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordance CAMCO, INCORPORATED207with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after dis-charge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10 of the National Labor Relations Act, asamended, hereinafter sometimes referred to as the Act.The original charge of unfairlabor practice was filed on February 25, 1964, by the above-indicated Charging Party,hereinaftersometimesreferred to as the Union, and duly served on the above-indicatedRespondent, hereinafter sometimes referred to as Camco or the Company. Thereafterthe original complaint herein was issued on April 15, 1964, by the General Counsel ofthe National Labor Relations Board acting through the Board'sRegional Directorfor Region 23. Subsequently,the consolidated amended complaint herein was issuedMay 1, 1964. It alleged, and Respondent's duly filed answer denied, the commissionof unfair labor practices defined in Section 8(a)(1) and (3) of the Act.Hearing was held on the issues raised by the complaint and answer at Houston,Texas, June 15 through 17, 1964, before Trial Examiner William J. Brown.Allparties appeared and participated at the hearing as noted above; they were accordedfull opportunity to present evidence and argument on the issuesAt the conclusion of the General Counsel's case-in-chief, the Trial Examiner grantedRespondent's motion to dismiss the allegations of paragraph 7(a) of the complaintrelating to interrogation of employees concerning their knowledge of union activitieson the part of J. C. Cook, one of Camco's supervisory foremen.The evidenceadduced by the General Counsel in support of this item of the complaint consisted ofthe testimony of employee Robert Lira to the effect that on or about February 10 or12, 1964, his foreman asked him at his machine if he had heard anything about theUnion; when Lira replied, "What union?" nothing more was said. In addition, HomerStone, an alleged discriminatee, testified that on or about the same day the sameforeman came up to him and asked if he had heard a rumor going around, and whenStone said, "No.About what?" Cook said, "About the union." Presumably inreliance on the Trial Examiner's ruling, Respondent presented no evidence seeking tocombat the testimony on interrogation referred to above, although Foreman J. C.Cook was called by Respondent to testify on other matters.In his brief General Counsel has urged that the Trial Examiner reverse his dismissaland find Foreman Cook's conduct a violation of Section 8(a)(1).The authoritiescited by the General Counsel in his brief appear to be distinguishable.On principlethe interrogation attributed to ForemanCook by General Counsel'switnesses Stoneand Lira, assuming their testimony to be accepted, would appear to make out aborderline case. It would not accord with due process of law to grant the request setforth in the General Counsel's brief and make a finding of unlawful interrogationwithout according Respondent an opportunity to present contrary evidence,either byway of direct denial by Cook or explanation or extenuation by Cook and conceivablyothers.This would necessarily have to be done at a reconvention of the hearing.Underall the circumstances,including the findings and recommendations hereinafterset forth,I reject the General Counsel's request.Briefs were filed on behalf of the General Counsel and the Respondent and havebeen fully considered.Uponthe entire record I in this case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTIt appears from the pleadings herein that Camco is a corporation organized andexisting under the laws of the State of Texas, with its principal office and place ofbusiness at Houston,Texas, where it is engaged in the manufacture and sale of preci-sion valves,regulators,and controllers.The pleadings also establish that during the12-month period preceding issuance of the complaint herein, admittedly a representa-tive period, the Company in the course and conduct of its business operations shippedproducts valued in excess of $50,000 from its Houston, Texas, plant directly to points1 The original official file of General Counsel's exhibits contains a document marked forIdentification as "General Counsel's Exhibit No. 8" which does not appear to have beenoffered or received in evidence , it has been disregarded in the preparation of this Decision. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDoutside the State of Texas, and that the Company is, and has been at all material times,an employer engaged in commerce within the meaning of Section 2(6) and (7) of theAct. It also appears on the basis of the foregoing that assertion of jurisdiction on thepart of the Board is justified and required.II.THE LABOR ORGANIZATION INVOLVEDIt appears from the pleadings and evidence herein that the Union is, and at allmaterial times has been, a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and summary of eventsCamco has been engaged at its Houston plant, the facility here involved, for anumber of years in the manufacture and sale of precision valves, regulators, and con-trollers, primarily for use in the oil industry. Its president and principal executiveofficer is Harold E. McGowen, Jr., who had been chief engineer prior to assumingthe presidency.There are several vice presidents reporting to and working directlyunder McGowen; these include Vice President Albert Hughes, in charge of the manu-facturing and production department, the department with which we are here con-cerned.Reporting to and working directly under Vice President Hughes are thesuperintendents of the several departments making up the manufacturing and produc-tion division: tooling, assembly, welding, and the machine shop.We are here con-cerned primarily with the machine shop whose superintendent is Walter Theeck. Theportion of the machine shop with which we are more particularly concerned includesits two lathe sections: (1) turret, and (2) automatic and engine.The line foremanin charge of the turret lathe section on the day shift is J. C. Cook; his night counter-part is Arthur O'Pry.The line foreman in charge of the automatic and engine lathesection is Henry D. Alexander.The total number of nonsupervisory employees inthe production department is about 71.About February 1, 1964, employee Jay Hughes sought out the Union and soonthereafter signed a card authorizing the Union to petition the Board for an electionand to act as his bargaining agent.On or about the same day employees Homer Stoneand Charles Greer signed similar cards.During this period they were in communica-tion with Union Representative J. R. O'Neal and, under his direction, engaged in aprogram of soliciting employees to sign cards supporting the Union in its organiza-tional efforts.While the organizational efforts appeared to have been conducted awayfrom the plant premises there apparently were inevitable rumors of organizationalactivity and on February 10 there appears to have been some reference to it by Fore-man Cook as above mentioned.At a meeting of the employee organizers with Union Representative O'Neal onthe night of February 12 it was decided, for some undisclosed reason, to send a tele-gram to the Company advising it of the commencement of the organizational driveand of the names of employee organizers Hughes, Greer, and Stone. This was doneearly in the morning of February 13.A copy of the wire was posted in the plant atthe direction of McGowen, this being, according to McGowen, a means of keepingthe employees informed of developments of interest.The General Counsel in his brief has urged a finding that the posting of the uniontelegram of February 13 constituted an unfair labor practice under Section 8(a)(1)of the Act which, though not alleged in the complaint, was fully litigated at the hear-ing and should be found to be an unfair labor practice. In this regard the GeneralCounsel relies onRocky Mountain Natural Gas Company, Inc.140 NLRB 1191,modifying 326 F. 2d 949 (C.A. 10). That case is distinguishable in two importantaspects: (1) there the employer's conduct could truly be said to have been fully liti-gated as to its nature, content, and capacity to coerce, unlike the instant case wherethe posting of the telegram appears to have known well in advance of issuance of thecomplaint and litigated at the hearing only as a link in the chain of indications ofemployer knowledge; and (2) the conduct there was plainly coercive whereas here itis a case of Respondent's posting an item of general interest without apparent malice.General Counsel's assertion that the posting "singled the organizers out for specialnotice" does not appear meritorious. If anything the posting of the telegram was dueprimarily to the act of the organizers and the Union in dispatching it to Cameo, con-ceivably to establish the element of employer knowledge in the event of litigation.The axiomvolenti non fit injuriawouldseemapplicable.Therefore, on February 17, employee Warren Young signed a union authorizationcard and joined the group of those organizing employees. CAMCO, INCORPORATED209Soon thereafter employees Hughes, Stone, Greer, and Young were separated fromtheir employment with Camco.The General Counsel's position is that all weredischarged in reprisal for their activity on behalf of the Union; Camco admits thedischarge of Hughes, asserts that Stone, Greer, and Young resigned.The Companydenies antiunion motivation in any of the separations.In the interim between the posting of the Union's telegram of February 13 and thelast of the separations, that of Young, President McGowen delivered speeches toemployees of Camco on February 18 and March 27. These speeches, not alleged inthe unfair labor practices, plainly revealed McGowen's determination as chief execu-tive of the Company to insist on efficient production operations; they also reveal thatthe CompanyisasMcGowen candidlyput it "againstthe Union."I do not see inthese speeches however any resort on the part of the Company to emotional or inflam-matory propaganda or a reflection of a determination to stay unorganized by fairmeans or foul.Rather they appear to be a forceful presentation of the reason whyCamco thinks that both it and its employees would be better off without the Union,without expressed or veiled threats of reprisals or promises of benefit.There is no doubt that the McGowen speeches reveal Cameo's firm conviction thatit and itsworkers would be happier without the Union. They also forcefully portrayMcGowen's awareness not only of his responsibility to his stockholders and board ofdirectors to secure the optimum return on the corporate investment but also of hisgenuine concern for the security of employees by the reference to establish proceduresfor spreading available work.McGowen's determination to make employees tow theline is revealed by the speeches, to have extended beyond the production group directlyinvolved in the instant case, to sales and supervisory employees. In short while thespeeches forthrightly proclaimMcGowen's opposition to the Union they equallyclearly establish his determination to run a first-class machine shop with every bit oftime and material accounted for.In connection with accounting for scrapped material, Camco had been for some 2years prior to the hearing working in conjunction with an established accounting firmon the installation of an IBM system of accounting for scrap on a dollar basis perindividual per month.Under the system, installed about the first of 1964, it is neces-sary that employees sign scrap tickets for scrapped material.The General Counsel has also urged the Trial Examiner to find significant anti-union hostility on Cameo's part on the basis of the testimony of former employeeGodwin as to the contents of conversations between Godwin and McGowen in thesummer of 1962. These conversations would have dubious probative value as to the1964 motivations of Camco in the four terminations here involved, particularly inview of the General Counsel's concession at the close of the hearing that it would be"exactly" an overstatement to characterize the testimony as clear, convincing, andcompletely devoid of inconsistencies or inaccuracies.B. The employee separationsAs appears from the above summary the separation of the four employees hereinvolved followed relatively shortly upon their undertaking organizational efforts onbehalf of the Union. Furthermoie as appears from the cross-examination of CamcoVice President Hughes, Camco's management knew, either through the Union's tele-gram or otherwise, that the four employees in question were members of the Union'sorganizing committee.Analysis of the issues herein, namely the reasons underlyingthe separations, proceeds therefore upon the basis of two of the classic items generallyregarded as significant in appraising these issues already established-that is, timingand company knowledge. The General Counsel, in addition to relying on timing andknowledge has, in each case, offered evidence to show the improbability that theassigned reasonsfor discharge was the true reason.The Company has come forwardwith an explanation of its reasons for the separations in each of the individual caseshowever.The circumstances of each case must be appraised both as an individualsituationand in the light of the totality of the evidence.The cases do not necessarilystand or fall as a unit; the evidence may establish a discriminatory discharge in onecase and fail to preponderate in favor of such a finding in another.1.The discharge of Jay HughesJay Hughes was hired in March 1960 as a trainee, first assigned to the burringoperation and thereafter transferred to the turret lathe section under Foreman J. C.Cook.Whilein traineestatus he received certain automatic increases which togetherwith the 71/2-cent night differential brought his rate up to $1.90 on June 28, 1962, atwhichtimehe advanced to the higher rated classification of turret lathe operator783-133-66-vol. 151-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrainee with an hourly rate of $2.05.On January 9, 1963, he was advanced to thehigher labor grade of third-class turret lathe operator with a base rate of $2.20 perhour.He received additional increases of 5 cents per hour on July 1, 1963, and 10cents per hour effective October 15, 1963, but awarded him February 10, 1964.While Jay Hughes testified that following the receipt and posting of the Union'stelegram of February 13, pressure started building up from his Foreman Cook whowould "kind of hurry along," it also appeared from his testimony that Cook hadhurried him up in the past and that Hughes made no protest but went ahead and didany assigned jobs, presumably in the same fashion as had been his practice theretofore.The evidence clearly establishes that Hughes commenced an operation on a stemretainer for an orifice valve on Friday, February 14, and finished the second operationon all pieces involved in the job on February 17.The next morning, February 18,Foreman Cook showed Jay Hughes a piece of material which had been scrapped. Itdid not bear the identifying mark of Jay Hughes.Hughes protested that the part inquestion was a piece of dropoff material which he had used for a setup. In any event,upon Cook's order Hughes took the part to the inspection department and shortlythereafter signed a scrap ticket for the piece of material.Later that day Cook sum-moned Hughes to the office and directed him to sign a letter of reprimand (in evidenceas General Counsel's Exhibit No. 14-I).The written "Reprimand Report" in ques-tion refers to repeated warnings respecting stamping parts and turning scrapped partsin for the preparation and signature of a scrap ticket. It concludes that the offensesinvolved "could be a dischargeable offense."Although Jay Hughes protested Foreman Cook's demand that he sign the letter ofreprimand, he did sign it and returned to his machine.The next workday was Mon-day, February 24, and shortly before 1 p.m.. on that day Cook ordered Hughes toprepare his tools to be checked out.According to Cook this was on instructions fromTheeck.Theeck did not testify. In any event they took Hughes to Vice PresidentAl Hughes' office where the latter told him that his signature on the letter of reprimandcost him his job.According to Jay Hughes he protested during the last stages of the interview inVice President Hughes' office that the discharge was in fact for his union activity.Cook and Vice President Hughes denied that Jay Hughes referred to union activityduring the course of this terminal discussion and the cross-examination of Jay Hughesdevelops that his pretrial affidavit furnished the General Counsel contains no mentionof his alleged reference to union activity during the terminal interview. It does notappear necessary to resolve the question of whether or not the self-serving statementwas made.The case for the General Counsel with respect to the termination of Jay Hughescan be summarized as follows: Jay Hughes was a satisfactory employee who was dis-charged for a relatively insignificant matter under circumstances establishing thatgenuine reasons for his discharge was not the alleged reasonRespondent on theother hand asserts that the evidence indicates that the discharge of Jay Hughes wasjustified and in fact required under its established policy of requiring strict compliancewith its recently inaugurated IBM system of accounting for scrap material.Cameo'spersonnel department report on his separation shows that the reason for his ternuna-tion was "falsifying company record and was wasting company material."It becomes necessary to carefully examine Jay Hughes' work on the piece in ques-tion in the light of Cameo's established procedures for accounting for scrap material.The testimony of Hughes and Foreman Cook together with Respondent's ExhibitsNos. 4 to 6 established that on February 14 Jay Hughes commenced work on 15 stemretainers for 4-inch orifice valves.His move ticket shows that he started six piecesand finished six good pieces.The report also shows that he had some setup time onthat day and had tool trouble in the nature of inadequate clearance.On the nightshift employee C. L. Freeman ran the same operation on the remaining nine piecesand finished nine good pieces.He had no setup time. The move ticket in evidence asRespondent's Exhibit No. 5 shows that on the next workday, February 17, Jay Hughesperformed operation No. 20, the second operation on the 15 pieces in question finish-ing 15 good pieces with some setup time involved.Hughes admittedly used a so-calleddropoff piece for making a setup in connection with his work on this part.Dropoffpieces are pieces remaining when the stock being worked through a turret lathe isworked to a point where 6 inches or less is left. The practice is for the operator thento put this piece in a so-called dropoff pan where it may be used for setting up work,checking tools and dye heads, or may eventually be taken away by the porters forscrap.The General Counsel's theory of the case appears to be that the scrapped piece ofmaterial which was the subject of the scrap ticket Cook ordered Jay Hughes to signwas not a piece of the same stock that was being run on the job for the stem retainerin question.The evidence appears to indicate to the contrary. CAMCO, INCORPORATED211For the credited testimony of Foreman Cook read in conjunction with the Com-pany's "stock issued" tickets (Respondent's Exhibit Nos. 7 and 8) establish that onFebruary 13, 1964, Night Foreman O'Pry requisitioned one 5-foot piece of material,4130, in connection with work order No. 18973, the same work order as involved inthe move tickets above discussed.The evidence further indicates that on the follow-ing day, February 14, he requisitioned an additional foot of the same material forthe same work order.According to the testimony of Cook the work would normallytake 57 inches thereby establishing that there was some scrap somewhere along theline.Inasmuch as the material in question had been used both by Hughes and Freemanon February 14 the added stock requisitioned does not in itself pinpoint Jay Hughes asresponsible for any scrap but it does establish that what scrap there was, was of the4130 material.Hughes does not appear to have contended that the scrapped materialwas other than 4130 stock used on the job he was performing until his cross-examination when he asserted that the dropoff piece was of different material.Theevidence here indicates that the piece of dropoff material which came into Camco'spossession either by the night foreman finding it in Hughes' varsol bucket, or other-wise, was one on which according to Hughes' testimony he had himself performed thefirst operation.I appraise the evidence as clearly establishing the existence of a custom and practiceto use dropoff pieces for setting up for an operation. It appears from the cross-examination of Foreman Cook that this was frequently done and tolerated by manage-ment.The evidence also clearly, when viewed in its totality, establishes that whiletheremight have been a practice of requiring employees to sign scrap tickets formaterial scrapped on setup, there was usually an indication on the scrapped ticketthat the scrap involved had been in connection with the setup.The only reasonableinference from this is that scrap on setup was regarded as a less serious offense and,indeed, it would seem self-evident that setting up, involving as it would the manipula-tion of machine parts to the point of final tuning or adjustment would inevitably beproductive of more scrap.The employee reprimand report signed by Jay Hughes on February 18, is in evi-dence as General Counsel's Exhibit No. 14-I. It refers to Hughes' failure to sign ascrap ticket on the work in question and to his deficiencies as something which "couldbe a dischargeable offense."Hughes appears to have been a relatively satisfactoryemployee with a good scrap record although it is undoubtedly established that aboutthe time of the events in question Cameo was putting added emphasis on accountingfor scrap material. It is clear from the evidence that Hughes was not told when hesigned the letter of reprimand that it would entail his discharge. It also appears fromthe testimony of Vice President Albert Hughes that the fourth reprimand for scrap isnot necessarily a matter of discharge.But Jay Hughes does not appear to have hadas many as four reprimands for scrapWith respect to the charge that he falsified therecords I do not appraise the Respondent's position as anything other than a belatedattempt to add an additional item in its case against Jay Hughes. The failure in ques-tion namely the neglect to indicate on the move ticket that a scrap ticket had beensigned, is nothing more than a necessary corollary of the failure to sign the scrapticket.There does not appear to be involved here a willful falsification of companyrecords of the type that would be embraced within paragraph 6 of the major offenselist.On the appraisal of all the evidence relating to Jay Hughes and having particularlyin mind his relatively satisfactory performance in the past as witnessed by his com-mendations and salary increases viewed in light of the unconvincing nature of theassigned reasons for his discharge and the precipitate nature thereof, I am persuadedthat the evidence preponderates in favor of the conclusion that he was dischargedbecause of his leadership in the Union's organizational efforts at Cameo. I find hisdischarge to be discriminatory within the scope of Section 8(a) (3) of the Act.2.The separation of Homer StoneHomer Stone was employed by Camco in March 1962 and initially assigned as atrainee to the burring department at the rate of $1.65.He received the routine auto-matic increases of 5 cents per hour for each of the first two stepups and 10 cents forthe third.Thereafter he received merit increases of 5 cents effective January 1, 1963,10 cents per hour effective July 1, 1963, and 10 cents per hour effective November 4,1963, so that at the time of his separation his hourly rate was $2.10.Stone appears to have had a problem of excessive absenteeism and tardiness forwhich he received a written reprimand February 25, 1964, which he signed without 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotest,apparently feeling that the reprimand was deserved.As noted above Stonewas one of the leaders in organizational efforts and his activities in this connectionwere proclaimed to the Company by the Union'sFebruary 13 telegram.The evidence establishes that on February 17 Foreman Cook gave Stone a rushorder to run the first operation on three parts.This consisted of boring out theinside diameter of stock by a drilling operation to a given dimension.The followingoperation would be a reaming operation which could be properly performed only ifthe initial drilling operation leaves the inside diameter undersized.The evidenceindicates that two of the pieces were scrapped.The pieces were scrapped becausethe reaming operation had resulted in an eccentric cutting.Pursuant to establishedprocedures,the parts were charged to Stone because his was the only stamp indicatedthereon.Cook asked Stone to sign a scrap ticket for the parts and Stone refused;he also refused to sign the written reprimand which Cook said would be necessaryand which was prepared as a consequence of Cook's refusal to sign the ticket. Stonebased his refusal to sign the scrap ticket and the reprimand on his belief that hissigning would mean the penalty of discharge as it had in the earlier case of Hughes,and also because of his assertion that he was not responsible for scrapping the parts.The evidence preponderates in favor of the conclusion that Stone was dischargedbecause he refused to sign the scrap tickets and the reprimand following on his refusalto sign them.While Stone testified to some items which might support a view thatthe circumstances surrounding the job in question was somewhat different from cus-tomary practice,they do no more than indicate his view that there was somethingsuspicious afoot.2The solid evidence however fails to establish that there was anyimpropriety in his discharge.Rather the evidence indicates that he was properlychargedwiththe responsibility of accounting for the scrap on this job and his assertionto Cook that the reamer had scrapped the parts does not appear to be convincingparticularly since the reamer could scrap the parts most likely only as a consequenceof the initial operationbeing faulty.The circumstances immediately preceding his discharge also tend to indicate thepropriety of management's action.He was given repeated opportunities to sign theticket or the reprimand or both, by Cook, by Theeck, and by Vice President Hughes.Furthermore,unlike the situation involved in the Jay Hughes instance,Cook crediblytestified that he had not been instructed to prepare for Stone's dismissal before theinterview in Vice President Hughes' office.The evidence indicates in short thatStone's separation,and I find it to be a discharge rather than a voluntary resignation,has not been shown to be other than honestly motivated by Stone's refusal to sign ascrap ticket or a reprimand based thereon. It does not appear to have been, on theevidence in this proceeding,shown to have been in reprisal for his known unionactivities.3.The separation of Charles GreerGreer was hired in April 1962 as a burring department trainee at $1 60 per hour;he received the initial three automatic increases and received a merit increase of 15cents per hour effective December 1, 1962, a merit increase of 20 cents per houreffectiveMay 1, 1963, and another merit increase of 20 cents per hour effectiveNovember 4, 1963.After his initial training in the burring department he wastransferred to the automatic lathe section under Foreman Alexander.The produc-tion department's scrap records indicate that for the 41/2-month period August 15through December 31, 1963, Greer was fairly well down the list of scrap producers;for the months of January and February 1964, he was among the four highest scrapproducers.As noted above he signed a card for the Union early in February 1964,and thereafter solicited employees.His name was included in the Union's telegramof February 13 as a member of its organizing committee.Management policies with respect to scrap are set forth in the official employeemanual which is in evidence as General Counsel's Exhibit No. 10.This includesamong minor offenses that of repeated negligence resulting in excessive scrap.Thespeeches of President McGowen on February 18 and March 27, one before and oneafter Greer's discharge,also indicate the emphasis placed on scrap, accounting there-for, and the procedures involved in disciplining for scrap.The earlier speech makes2 Stone credibly testified that Foreman Cook gave him a rush job for shipment the fol-lowing afternoon but that the nightman did not continue the job ; Young also testifiedthat the engine lathe foreman,Alexander,ordered him to check the parts immediately tosee if any error had been performed in the earlier(Stone's) operation.These items raisesome suspicion but do not constitute solid evidence as to discriminatory treatment. Insimilar vein,I cannot attribute significant weight to Stone'sassertions that after thetelegram posting,Cook's attitude toward him changed, since,absent testimony as to factualdisparities,the evidence is not of sufficient probative value. CAMCO, INCORPORATED213it plainthatmanagementattributed a favorable turn in its profit position to improvein the scrap accountability.When read in conjunction with the Company's rules andregulations containedin its employee bulletin it plainly appears thatan employeereceivesan oralwarning for the first occasion of scrap and written reprimands to besigned by the offender thereafter, with possible discharge for the fourthoffense.On March 25, Foreman Alexander presented Greer a letter of reprimand for hissignaturerelating to Greer's excessive scrap for the months of January and February.The reprimandcontainsthe statement that if the excessive scrap continued during thenext few months disciplinary action would be taken.Greer refused to sign the repri-mand and asked to see the scrap reports.Alexander refused to show them.Thefollowing day Alexander again presented the reprimand which Greer again refusedto sign.Greer persisted in his refusal and, although given another opportunity tosign before Theeck and Vice President Hughes, Greer still persisted in his refusal.Vice President Hughes told Greer that he was either resigningor signingthe repri-mandone or the other.There is no doubt but that there was no voluntary resignation here; there was ineffect a discharge.The evidence does not however preponderate in favor of anyconclusion other than that Greer was discharged for refusal to sign a reprimandwhich appeared to be a standard practice.While there is evidence that Greer mayhave been assigned to a difficult and relatively unprecedented task sometime shortlyprior to his release, there is no convincing indication that that played an operativepart in his scrap production nor would it appear of any substantial value in ascertain-ing the reason for his termination.As in the case of Stone, there is testimony from Greer as to a change in attitude onthe part of his foreman, Alexander, after the posting of the union telegram; unlikeStone's case there are some solid indications of disparate treatment both as to theirsocializing on break time and remaining at the machine during downtime.Theseare too insubstantial elements, however, to tip the scale of preponderance in favorof a finding of unlawful motivation in the discharge.Greer testified that during the course of his termination conversation in VicePresident Hughes' office he asserted that he was being discharged for his union activ-ity to which, according to Greer, Hughes rejoined, "If you stubbed your toe for theunionIwould get you"; Hughes denied making this statement. I credit Hughes inhis denial.The evidence in its totality does not preponderate in favor of the conclusion thatGreer's discharge was violative of the Act.4.The release of Warren YoungYoung started in October 1956 as a trainee in the burring department at $1.50.Some 3 weeks later he transferred to the turret lathe section under Cook for about21/2 years and received numerous increases in this period.Effective October 21, 1958,he received a merit increase on the basis of his production record. In April 1959,he received a merit increase and in September 1959 was promoted from third-class tosecond-class turret lathe operator with a 10-cent hourly increase.He received amerit increase in April 1960 and a similar increase in October 1960 and again inOctober 1960. In April 1961 he received a 10-cent merit increase and an additional10-cent increase on October 1, 1960.April 1, 1962, he was promoted to first-classengine lathe operator at a rate of $2.65 per hour, then he received a 10-cent meritincrease in October 1962 and a 5-cent increase in November 1963, this bringing hisrate to $2.80 per hour.As noted above, Young signed a card about the middle of February and the Com-pany was notified of his membership in the union organizing team by the Union'stelegram of-March 9.Young appears to have been relatively high on the scrap listfor the 4-month period ending December 31, 1963.The testimony of Young would establish that in the period shortly after his organi-zational status became known to the Company his supervisor, Alexander, commencedsome minor harassments.I regard this as insufficient to establish that there was anydiscrimination in this period nor does it amount to necessary indication that Respond-ent had him marked for discriminatory treatment. Sometime in April 1964, Alex-ander presented Young a reprimand for his signature referring to the scrapping of apart due to drilling from the wrong end.The reprimand referred to an earliersimilar mistake in the past which had resulted in a 2-day layoff.Young told Alexanderthat the reprimand was a form of union discrimination and he refused to sign it.The following day Alexander again asked him to sign and Young again claimed thatdiscrimination was involved.The two proceeded to Theeck's office where Youngagain refused to sign repeating his claim of union discrimination,an assertion whichhe repeated in Vice President Hughes'office.VicePresident Hughes told him it was 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDa matter ofsigning or resigning.It appears that Hughes in the course of this con-versation strongly urged Young to sign particularly in view of the fact that the man-agement had only recently approved an additional increase for him.I agree with the General Counsel that there was no voluntary resignation here butin effect a discharge.With respect to the General Counsel's assertion, however, thatthere was a presentation of an unfair reprimand which would be used as an admis-sion of unsatisfactory work, the evidence does not support the General Counsel'sassertions.There is no doubt that the evidence preponderates in favor of the factthat there was scrap caused and that with Respondent's established concern aboutaccounting for scrap there would be no unfairness in the presentation of the repri-mand.The fact that he was offered several opportunities to sign the reprimand andwas reminded of a pending increase in compensation also establishes that Respondentwas by no means anxious to rid itself of this employee. I find that the allegations ofthe complaint are not sustained with respect to the release of Warren Young.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, and there foundto constitute an unfair labor practice occurring in connection with the operationsdescribed in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIn view of the findings detailed above that Respondent discriminated in tenure ofemployment against employee Jay Hughes, thereby engaging in an unfair laborpractice defined in Section 8(a)(3) of the Act, I shall recommend that Respondentbe required to offer him immediate and full reinstatement to his former or a sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for loss of earnings suffered because of the discrim-ination against him by payment of backpay computed in the manner set forth inF.W. Woolworth Company,90 NLRB 289, with interest added thereto at the rateand compounded in the manner prescribed inIsis Plumbing and Heating Co,138NLRB 716. Since the discharge of an employee in reprisal for his union activitystrikes at the heart of rights guaranteed under the Act and in view of prior unfairlabor practices which Respondent has been found to have engaged in, 140 NLRB361, a broad cease-and-desist order appears necessary and appropriate. I shall there-fore, recommend that Respondent be required to cease and desist from in anymanner interfering with, restraining, or coercing employees in the exercise of therights guaranteed under Section 7 of the Act. I shall recommend the posting of anappropriate notice.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase,Imake the following:CONCLUSIONS OF LAW1.The operations of Respondent affect commerce within the meaning of Section2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminating against employee Jay Hughes with respect to his tenure ofemployment on the basis of his union activity, Respondent has engaged in unfairlabor practices defined in Section 8 (a) (3) and (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, I recommend that Respondent, Carrico, Incorporated, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Association of Machinists, DistrictLodge 37, AFL-CIO, or any other labor organization, by discharging or otherwisediscriminating with respect to employee tenure or any term or condition of employ-ment-on the basis of activities on behalf of the aforesaid Union. CAMCO, INCORPORATED215(b) In any manner interfering with, restraining, or coercing employees in theexercise of their right to self-organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection.2.Take the following affirmative action which I find necessary and appropriate toeffectuate the policies of the Act:(a)Offer to Jay Hughes immediate and full reinstatement to his former or asubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay suffered by reasons ofRespondent's discrimination against him in the manner set forth in the section aboveentitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary and appropriateto determine the amount of backpay due under the terms hereof.(c)Post at its plant in Houston, Texas, copies of the attached notice marked"Appendix." 3 Copies of said notice, to be furnished by the Regional Director forRegion 23, shall, after being signed by a duly authorized representative of Respond-ent, be posted by Respondent immediately upon receipt thereof, and be maintainedby it in the aforesaid places for 60 consecutive days thereafter, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith .4It is recommended that the complaint be dismissed as to the unfair labor practicesnot herein found to have been committed.I If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "a Decision andOrder "4If this Recommended Order is adopted by the Board, this provision shall he modifiedto read: "Notify the Regional Director for Region 23, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Association of Machin-ists,DistrictLodge 37, AFL-CIO, or any other labor organization of ouremployees, by discharging employees or otherwise discriminating against themwith respect to employees' hire, tenure, or terms or conditions of employment.WE WILL offer Jay Hughes immediate and full reinstatement to his former oran equivalent position, without prejudice to his seniority or other rights andprivileges, and with backpay.'WE WILL NOT in any manner interfere with, restrain, or coerce employees inthe exercise of their rights under the National Labor Relations Act, as amended.CAMCO, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Jay Hughes if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capital8-0611, Extension 4271, if they have any question concerning this notice or compli-ancewith its provisions.The Bedford-Nugent Corp.,James L. Nugent,Jr., and JamesNugent,Sr.andChauffeurs,Teamsters and Helpers LocalUnion No.215, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaEvansville Materials,Inc., Henderson Materials,Inc., and ArnoldW. Mulzer, Roland P. Mulzer and Edgar C.Mulzer, a Partner-ship,d/b/a Mulzer BrothersandChauffeurs,Teamsters andHelpers Local Union No. 215,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.CasesNos. 25-CA-1656 and 2S-CA-1685. February 23, 1965DECISION AND ORDEROn December 16, 1963, Trial Examiner Ivar H. Peterson issuedhis Decision in the above-entitled proceeding, finding that Respond-ent, The Bedford-Nugent Corp., had engaged in and was engagingin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forthin the attached Decision.He further found that RespondentBedford-Nugent, and James L. Nugent, Jr., and James Nugent,Sr., as individual Respondents, had not engaged in certain otherunfair labor practices alleged in the complaint and recommendedthat such allegations be dismissed.He also found that RespondentEvansvilleMaterials, Inc.,Henderson Materials, Inc., and ArnoldW. Mulzer, Roland P. Mulzer and Edgar C. Mulzer, a partnership,d/b/aMulzer Brothers, had not engaged in the unfair laborpractices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, Respondent Bedford-Nugentand the General Counsel filed exceptions to the Trial Examiner'sDecision and supporting briefs, and Respondent Mulzer Brothersfiled a brief supporting the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has con-151 NLRB No. 26.